Citation Nr: 0932320	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 1, 
1997 for reinstatement of a 10 percent disability evaluation 
for the service-connected osteomalacia of the right knee with 
Osgood Schlatter and degenerative osteoarthritis.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for osteomalacia of the right knee with Osgood 
Schlatter and degenerative osteoarthritis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and his friend. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1975 to November 
1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating determinations dated in October 2004 and 
March 2005 from the Department of Veterans Affairs (VA) 
Regional Office (RO), in Indianapolis, Indiana.  The October 
2004 rating decision assigned a 10 percent rating to the 
service-connected osteomalacia of the right knee with Osgood 
Schlatter and degenerative osteoarthritis effective from 
October 6, 2003.  The March 2005 RO determination assigned an 
effective date of January 1, 1997 for the assignment of the 
10 percent rating for the right knee disability.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in December 2006.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  

In a decision issued in July 2007, the Board denied the 
Veteran's claim for an effective date prior to January 1, 
1997.  The Veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In May 2008, the 
Court issued an order that vacated the July 2007 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the May 2008 
Joint Motion by the parties.  

A September 2008 rating decision denied entitlement to a 
disability rating in excess of 10 percent for osteomalacia of 
the right knee with Osgood Schlatter and degenerative 
osteoarthritis.  The Veteran timely appealed this issue.  

In October 2008, the Board remanded the appeal of the 
effective date to the RO for additional development.  

The issue of entitlement to a disability evaluation in excess 
of 10 percent for osteomalacia of the right knee with Osgood 
Schlatter and degenerative osteoarthritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO.


FINDINGS OF FACT

1.  On October 6, 2003, VA received the Veteran's claim for 
reinstatement of the 10 percent rating for service-connected 
osteomalacia of the right knee with Osgood Schlatter and 
degenerative osteoarthritis. 

2.  Computer records from the VA benefits system show that 
the Veteran had a service-connected disability rated as 10 
percent and the records show that there was no record of 
payment from January 1, 1997.  

3.  A manual search of the U.S. Treasury payment history 
files showed that from December 1977 to October 1989, no 
payment information was available and a manual search from 
October 1989 to October 2004 shows no payments were issued.  


CONCLUSION OF LAW

The criteria for an effective date of October 1, 1989, and no 
earlier, for the assignment of a 10 percent rating for the 
Veteran's service-connected osteomalacia of the right knee 
with Osgood Schlatter and degenerative osteoarthritis have 
been met.  38 U.S.C.A. § 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.158, 3.400 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  
 
The RO provided the Veteran with proper VCAA notice in March 
2006, April 2006, and December 2006.  The letters notified 
the Veteran of what information and evidence must be 
submitted to substantiate the claim for an earlier effective 
date, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The March 2006, April 
2006, and December 2006 letters provided the Veteran with 
notice of the laws regarding degrees of disability or 
effective dates and the claim for an earlier effective date 
was readjudicated in the September 2006 and June 2009 
Supplemental Statements of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006). 

While the VCAA notice was not provided prior to the initial 
adjudication, the Veteran has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process and the claim was 
readjudicated in September 2006 and June 2009.  The Veteran 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  The record shows that the Veteran's 
representative submitted argument in support of the Veteran's 
claim to the Board in December 2006.  In this argument, the 
representative cited and discussed 38 C.F.R. § 3.158(c).  The 
Board finds that the Veteran had actual knowledge, through 
his counsel, of the elements of the effective date claim and 
an awareness of what was necessary to substantiate the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(holding that counsel's actions and communications to VA are 
factors to consider when determining whether a claimant had a 
meaningful opportunity to effectively participate in the 
processing of his claim).  See also Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); Short Bear v. Nicholson, 19 Vet. 
App. 341, 344 (2005).  Given this demonstrated understanding, 
the Board finds that it would not be beneficial to remand for 
any additional VCAA notice letter.  Thus, the Board concludes 
that all required notice has been given to the Veteran.  

The Board finds that the duty to assist has been met.  There 
is no identified relevant evidence that has not been 
accounted for.  The evidence needed to decide the appeal is 
associated with the claims folder.  It is significant to note 
that the Veteran's claims file appears to have been lost by 
VA.  The present record has been rebuilt from VA computer 
records, VA records, and records submitted by the Veteran.  
Review of the record shows that the RO conducted proper 
searches for the missing claims folder in accordance with 
M21-1MR, Parts II and III.  The RO requested searches at the 
RO's and medical facilities where the folder may be located.  
In April 2005, the RO put the claims folder on a nationwide 
circulation.  The folder was flagged in the filing system and 
if the file is located, it will immediately be forwarded to 
the RO.  The RO searched for records showing the recent 
payment history.  In March 2005, the RO requested an audit of 
the payment records back to June 1, 1979 to determine when 
the benefits payments to the Veteran were terminated.  The RO 
was informed that the computerized records could only be 
searched to January 1998.  In March 2009, the RO conducted a 
manual search of the U.S. Treasury payment history files from 
1977 to December 1997.  

With respect to records in the custody of a Federal 
department or agency, VA has a duty to make "as many 
requests as are necessary" to obtain those records until it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2008).  If no further records can be obtained 
after an exhaustive search, VA's efforts and any resolution 
determined must be fully documented for the record, and the 
Veteran should be notified in accordance with the provisions 
of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).  In the 
present case, the Board finds that any additional searches of 
the U.S. Treasury payment history files would be futile.  A 
manual search was conducted of the records dated from 1977 to 
October 2004.  VA searched all possible records.  The Veteran 
was notified of the outcome of the search in June 2009.  

The Board finds that all attempts to locate and/or rebuild 
the original claims file in accordance with proper procedures 
have been completed and documented in narrative form, and the 
documentation is associated with the claims file.  The Board 
concludes that a verifiable, reasonably exhaustive search for 
the original claims folder has been undertaken, and that 
verifiable due diligence has been exercised in rebuilding the 
claims folder in the absence of success in locating the 
original claims folder.  Further, the RO has advised the 
Veteran of the missing claims folder in a March 2005 letter 
and in an April 2005 report of contact.  The Board finds that 
the RO has made all reasonable efforts to locate the missing 
claims folder and the RO has informed the Veteran that if the 
missing claims folder is eventually located, any proper 
adjustments will be made to the benefits award pursuant to 
38 C.F.R. § 3.158(c).   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim for an earlier effective 
date.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Except as otherwise provided, the effective date for an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).  When the whereabouts of a claimant 
or beneficiary are unknown, the provisions of 
38 C.F.R. § 3.158 apply.  See 38 C.F.R. § 3.400 (t).   

The provisions of 38 C.F.R. § 3.158 (c) indicate that where 
payments of pension, compensation, dependency, and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. chapter 18 have not been made or have been 
discontinued because a payee's present whereabouts are 
unknown, payments will be resumed effective the day following 
the date of last payment if entitlement is otherwise 
established, upon receipt of a current valid address.  
38 C.F.R. § 3.158(c).     

It is well established that it is a claimant's responsibility 
to keep VA advised of his whereabouts in order to facilitate 
the conduct of medical inquiry.  See Hyson v. Derwinski, 5 
Vet. App. 262 (1993) (the Court stated that in the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him).  

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Initially, the Board notes that in cases where the Veteran's 
service treatment records or other pertinent records, for 
that matter, are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The Board also has a 
heightened duty to consider applicability of the benefit of 
the doubt rule, to assist the claimant in developing the 
claim, and to explain its decision.  Russo v. Brown, 9 Vet. 
App. 46 (1996); O'Hare, supra.  And while the case law does 
not lower the legal standard for proving a claim, it 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo, 9 Vet. App. at 51.  Moreover, there is 
no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (the Court declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
heightened duty in mind.

The Veteran essentially contends that he is entitled to an 
effective date prior to January 1, 1997 for the reinstatement 
of the 10 percent rating for the service-connected 
osteomalacia of the right knee with Osgood Schlatter and 
degenerative osteoarthritis.  He contends that he is entitled 
to an effective date of December 1, 1977, which is the first 
date of the month after he separated from service.  The 
Veteran contends that he is entitled to disability benefits 
from this date because he filed a claim for disability 
benefits shortly after separation from service.  He argues 
that he is entitled to $13,415 in retroactive compensation 
benefits for the time period of December 1, 1977 to January 
1, 1997.  

Review of the record reveals that the Veteran filed a claim 
for reinstatement of disability benefits in December 2003.  
After this claim was filed, the RO scheduled the Veteran for 
a VA examination.  During the course of this action, the 
Veteran's original claims folder was lost.  Review of the 
record shows that the RO conducted proper searches for the 
missing claims folder in accordance with M21-1MR, Parts II 
and III.  

The original claims folder was not located and the RO rebuilt 
the present record from VA computer records and records 
submitted by the Veteran.  The RO reviewed the available 
records including the December 2003 VA examination report and 
VA computer records.  The RO determined that the Veteran's 
benefits had been suspended because his whereabouts had been 
unknown.  In February 2005, the RO searched the recent 
payment history and VA computer records revealed that 
disability benefit payments were suspended January 1, 1997.  
As noted above, an audit of payment records dated earlier 
than January 1998 was not possible.  The VA computer records 
showed no payment to the Veteran from January 1, 1997 to 
present.  In the March 2005 determination, the RO reinstated 
the 10 percent rating to the service-connected right knee 
disability from January 1, 1997 and issued a retroactive 
payment.  

In March 2009, the RO conducted a manual search of the U.S. 
Treasury payment history files.  The search revealed that 
from December 1977 to October 1989, no payment information 
was available.  A manual search of the records from October 
1989 to October 2004 showed no payments were issued.  

The Board finds that October 1, 1989 is the proper effective 
date for the reinstatement of the disability benefits.  
38 C.F.R. § 3.158 (c) provides that where payments of 
compensation have not been made or have been discontinued 
because a payee's present whereabouts is unknown, payments 
will be resumed effective the day following the date of last 
payment if entitlement is otherwise established, upon receipt 
of a current valid address.  38 C.F.R. § 3.158 (c).  The 
evidence of record shows that October 1, 1989 is the day 
following the date of the last payment made to the Veteran.  
The evidence of record shows that entitlement to a 10 percent 
rating for the service-connected right knee disability is 
established and that the Veteran provided the RO with his 
current address.     

There is no competent evidence which establishes that payment 
to the Veteran was suspended prior to October 1, 1989.  In 
March 2009, the RO conducted a manual search of the U.S. 
Treasury payment history files and the search revealed that 
from December 1977 to October 1989, no payment information 
was available.  The Veteran was unable to provide competent 
or probative evidence of an earlier date when the disability 
benefits were suspended.  At the hearing before the Board in 
December 2006, the Veteran stated that he did not remember 
the date he filed the claim for compensation but he believed 
he filed the claim shortly after service separation.  The 
Veteran stated that he did not remember receiving a response 
from VA after he filed the claim for compensation and he did 
not remember receiving money from VA.  As noted above, there 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (the Court declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases).  The U.S. 
Treasury payment history files are the only evidence of 
record which establishes when payments to the Veteran were 
not made and this evidence shows that the proper effective 
date is October 1, 1989.    

In conclusion, the evidence establishes that October 1, 1989 
is the day following the date of the last payment of 
disability benefits made to the Veteran.  The Board finds 
that the evidence supports that assignment of October 1, 1989 
as the effective date for reinstatement of a 10 percent 
disability evaluation for the service-connected osteomalacia 
of the right knee with Osgood Schlatter and degenerative 
osteoarthritis, and the claim is granted to that extent.  The 
Board finds that the preponderance of the evidence is against 
the assignment of an effective date earlier than October 1, 
1989 for the reinstatement of a 10 percent disability 
evaluation for the service-connected osteomalacia of the 
right knee with Osgood Schlatter and degenerative 
osteoarthritis, and the claim for an effective date earlier 
than October 1, 1989 is denied.  


ORDER

Entitlement to an effective date of October 1, 1989 and no 
earlier for reinstatement of a 10 percent disability 
evaluation for the service-connected osteomalacia of the 
right knee with Osgood Schlatter and degenerative 
osteoarthritis is warranted, and the appeal is granted to 
that extent.  


REMAND

Regarding the claim for entitlement to a higher disability 
evaluation for the right knee disability, the Board finds 
that additional development is necessary before a decision 
can be made on the merits.  The VCAA specifically provides 
that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Review of the record shows that the Veteran underwent a VA 
examination in August 2008.  However, this examination did 
not report all necessary findings pertinent to the rating 
criteria.  The examination report reports the range of motion 
of the right knee but did not report whether there was any 
evidence of instability of the right knee, a finding that is 
necessary to rate the knee under Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability.  Also, the VA examiner did no have access to the 
claims folder.  VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (VA's duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  
Accordingly, the Veteran should be afforded another VA 
examination.  

In a February 2009 statement, the Veteran reported that he 
was seeking treatment for the right knee disability from a 
private orthopedic physician and he submitted treatment 
records from C.I. Orthopedics dated in January 2009.  The RO 
should contact the Veteran and ask the Veteran to provide the 
appropriate authorizations so the Veteran's treatment records 
from C.I. Orthopedics dated from January 2009 to present can 
be obtained.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).

The record shows that the Veteran has received medical 
treatment for his right knee disability from the VA 
healthcare system.  Of record are VA treatment records dated 
from October 2003 to October 2004.  In an April 2008 
statement, the Veteran stated that he received "services" 
from the VA medical facility in Marion, Indiana.  The RO 
should obtain the VA treatment records from the Marion, 
Indiana, VA Healthcare System for treatment of the right knee 
disability dated from October 2004.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
release, obtain all medical records 
showing treatment for the right knee 
disability from C.I. Orthopedics.  If no 
records are available, documentation 
stating such should be incorporated into 
the claims file.

2.  Obtain all records of the Veteran's 
treatment of the service-connected right 
knee disability from the Marion, Indiana, 
VA Healthcare System dated from October 
2004.  Incorporate any such records into 
the Veteran's claims file.

3.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected right knee disability.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should report the range of 
motion in the right knee in degrees.  The 
examiner should determine whether the 
right knee disability is manifested by 
painful motion, weakened movement, excess 
fatigability, or incoordination.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any painful motion, 
weakened movement, excess fatigability, 
or incoordination. 

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the right knee, and if 
present, express an opinion as to the 
severity of such subluxation or lateral 
instability (slight, moderate, or 
severe).  X-ray examination of the knee 
should be performed.  The examiner should 
report whether the functional impairment 
due to the right knee disability is 
severe, moderate, or slight. 

4.  Then, readjudicate the issue on 
appeal, to include consideration of 
whether an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b) is warranted.  If 
all of the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


